per curiam:
A pesar de que hemos expresado reiterada-mente que ignorar nuestros requerimientos es una viola-ción al Canon 9 del Código de Ética Profesional, infra, y conlleva la suspensión del ejercicio de la profesión, nueva-mente nos vemos obligados a imponer una sanción ante la indiferencia demostrada por un miembro de la profesión legal.
r—t
La Leda. Rosa del M. Latorre Lagares fue admitida al ejercicio de la abogacía el 30 de enero de 2002 y prestó juramento como notaría el 2 de abril de 2002. El 17 de febrero de 2017, la Sra. Yamilette Méndez Pérez presentó una queja contra la licenciada Latorre Lagares.(1) El 27 de febrero de 2017 y nuevamente el 30 de marzo de 2017, la Subsecretaría de este Tribunal le cursó una comunicación a la licenciada Latorre Lagares, concediéndole 10 días para contestar la queja presentada en su contra. Ante su incom-parecencia, el 24 de abril de 2017 emitimos una Resolu-ción, para concederle un término final e improrrogable de 5 días para contestar la queja. La apercibimos de que su in-cumplimiento podría conllevar sanciones disciplinarias se-veras, incluyendo la suspensión al ejercicio de la profesión. A pesar de que la Resolución se le notificó personalmente el 3 de mayo de 2017, la licenciada Latorre Lagares no ha cumplido con nuestra orden.
I—I
El Canon 9 del Código de Ética Profesional, 4 LPRA see. IX, requiere que los abogados y las abogadas observen el mayor respeto ante los tribunales. Por lo tanto, estos tie-nen la “obligación de contestar, de manera opor-*542tuna y diligente, los requerimientos y las órdenes de este Tribunal y sus dependencias, particularmente en procesos disciplinarios”. In re Velázquez Pérez, 198 DPR 154, 156 (2017). Véase In re Vargas Díaz, 198 DPR 149 (2017). In-cumplir con lo anterior, constituye una falta de respeto ha-cia nuestra autoridad y una violación a este canon que amerita la suspensión del ejercicio de la profesión. Id. Cabe señalar que esta falta es independiente a los méritos de la queja. In re Stacholy Ramos, 195 DPR 858, 861 (2016).
Apliquemos este marco legal a los hechos ante nuestra consideración.
r—H HH HH
La conducta desplegada por la licenciada Latorre Laga-res ante nuestros requerimientos denota una indiferencia inaceptable y un grave menosprecio a la autoridad de este Foro. Su actuación es incompatible con el ejercicio de la profesión legal. En vista de lo anterior, se decreta la sus-pensión inmediata e indefinida de la licenciada Latorre La-gares del ejercicio de la abogacía y la notaría. En conse-cuencia, la fianza notarial queda automáticamente cancelada.(2)

Se le impone el deber de notificar a todos sus clientes sobre su inhabilidad para continuar representándolos y de-volverles cualesquiera honorarios recibidos por trabajos no realizados. Deberá, además, informar inmediatamente de su suspensión a los foros judiciales y administrativos en los que tenga asuntos pendientes. Por último, deberá acreditar a este Tribunal el cumplimiento con lo anterior en el tér-mino de 30 días a partir de la notificación de esta opinión “per curiam” y sentencia. No hacerlo podría conllevar que no se le reinstale cuando lo solicite.


*543
El Alguacil de este Tribunal deberá incautar la obra y el sello notarial de la señora Latorre Lagares y entregarlos al Director de la Oficina de Inspección de Notarías para el examen e informe correspondientes a este foro. Notifíquese personalmente a la señora Latorre Lagares esta opinión “per curiam” y sentencia.


Se dictará sentencia de conformidad.


 En síntesis, alegó que contrató a la Leda. Rosa del M. Latorre Lagares para tramitar su divorcio y que la letrada no ha realizado gestión alguna.


 La fianza se considerará buena y válida durante tres años después de su terminación debido a los actos realizados por la licenciada Latorre Lagares durante el periodo en que estuvo vigente.